IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
G. W., FATHER OF A. W. AND
Z. W., EACH A MINOR CHILD,           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D17-745

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed May 11, 2017.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Michael A. Tupper of Tupper Law, P.A., Jacksonville, for Appellant.

Ward L. Metzger, Department of Children and Families, Jacksonville; David P.
Krupski, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, and JAY, JJ., CONCUR.